Case: 20-1223   Document: 66     Page: 1   Filed: 08/26/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      APPLE INC., VISA INC., VISA U.S.A., INC.,
                     Appellants

                            v.

        UNIVERSAL SECURE REGISTRY LLC,
                     Appellee
              ______________________

                  2020-1223, 2020-1243
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00813.
                  ______________________

                Decided: August 26, 2021
                 ______________________

     MARK D. SELWYN, Wilmer Cutler Pickering Hale and
 Dorr LLP, Palo Alto, CA, argued for all appellants. Apple
 Inc. also represented by MONICA GREWAL, Boston, MA.

     MATTHEW A. ARGENTI, Wilson, Sonsini, Goodrich &
 Rosati, PC, Palo Alto, CA, for appellants Visa Inc., Visa
 U.S.A., Inc. Also represented by MICHAEL T. ROSATO, Se-
 attle, WA.

    CHRISTOPHER MATHEWS, Quinn Emanuel Urquhart &
Case: 20-1223      Document: 66      Page: 2    Filed: 08/26/2021




 2                APPLE INC.   v. UNIVERSAL SECURE REGISTRY LLC



 Sullivan, LLP, Los Angeles, CA, argued for appellee. Also
 represented by TIGRAN GULEDJIAN.
                 ______________________

     Before TARANTO, WALLACH, * and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      In our opinion in Universal Secure Registry LLC v. Ap-
 ple, Inc., No. 20-2044 (Fed. Cir. Aug. 26, 2021), issued con-
 comitantly with this opinion, we held claims 1–35 of U.S.
 Patent No. 9,100,826 at issue in this appeal ineligible un-
 der 35 U.S.C. § 101. These thirty-five overlapping claims
 were at issue in the underlying inter partes review proceed-
 ing. Accordingly, for the reasons we explained in Apple Inc.
 v. Voip-Pal.com, Inc., 976 F.3d 1316, 1321 (Fed. Cir. 2020),
 the appeal of these overlapping claims is rendered moot in
 light of our decision in Universal Secure. We vacate the
 Board’s final written decision and remand for the Board to
 dismiss Apple’s petition as to the overlapping claims.
     This leaves us with proposed substitute claim 50,
 which depends from proposed substitute claim 45. The
 Board held this claim eligible. We conclude that proposed
 substitute claim 50 is ineligible under § 101 for the same
 reasons we found representative claim 10 ineligible in Uni-
 versal Secure. While proposed substitute claim 50 includes
 more specific limitations not found in claim 10, our conclu-
 sion under Alice steps one and two remains the same: pro-
 posed substitute claim 50 is directed to an abstract idea
 and does not recite an inventive concept that transforms
 the abstract idea into a patent-eligible invention. Alice
 Corp. v. CLS Bank Int’l, 573 U.S. 208, 217–21 (2014).




 *  Circuit Judge Evan J. Wallach assumed senior status
 on May 31, 2021.
Case: 20-1223      Document: 66      Page: 3     Filed: 08/26/2021




 APPLE INC.   v. UNIVERSAL SECURE REGISTRY LLC                 3



 Accordingly, we reverse the Board’s eligibility determina-
 tion as to substitute claim 50.
   REVERSED IN PART, VACATED IN PART, AND
                 REMANDED
                             COSTS
 Costs to Appellants.